 In the Matterof AMERICANNATIONALINSURANCECOMPANYandOFFICEEMPLOYEES INTERNATIONALUNION, A. F. L., LOCAL No. 27Case No. 39-CA-33.-Decided April 5,1950DECISIONANDORDEROn October 11, 1949, Trial Examiner Wallace E. Royster issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action,as setforth in the copy of theIntermediate Report attached hereto.The Trial Examiner furtherfound that the Respondent had not engaged in certain other allegedunfair labor practices and recommended that the complaint be dis-missedwith respect to such allegations.Thereafter all parties filedexceptions to the Intermediate Report and supporting briefsThe Board 2 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prej udical error was committed. Therulings arehereby affirmed.The Board has considered the Inter-mediateReport, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner, with the modifications, additions, andexceptions noted below :We agree with the Trial Examiner that the Respondent did not ingood faith bargain collectively with the Union, as the duly certifiedrepresentative of the Respondent's employeesin anappropriate unit,within the meaning of. Section 8 (a) (5) and (1) of the Act. It isclearthat from the inception of negotiations the chief obstacle toagreementwas the Respondent's inflexible position that it would notconclude any contract with the Unionunless itaccepted the Respond-,As the record,the exceptions,and the briefs adequately present the issues and positionsof the parties,the Respondent's request for oral argument is denied.2Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Chairman Herzog and Members Houston and Murdock].89. NLRB No. 19.185 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDent's so-called prerogative clause, either in the original or amendedform, as described in the Intermediate Report.By this clause theRespondent sought to reserve to itself the exclusive right todetermineunilaterally such terms and conditions of employment as workingrules, work schedules, the establishment of extra shifts, layoff policy,lunch periods, the granting of leave of absence, and the distributionof overtime. , Indeed, during negotiations the Respondent, under itsasserted claim of management prerogative, unilaterally changed thelunch period and established a night shift in various departments,without first discussing these matters with the Union.The Respond-ent's concepts concerning its management prerogatives so pervadedthe negotiations that every effort by the Union to bypass this issueand proceed with other matters was met with frustration.Nor wasthe Union any more, successful in, its offer to accept the Respondent'sdemands provided that disputes arising under the contractwere madesubject to arbitration.The Respondent refused to qualify its asserted management prerogatives.It is well settled that the matters, with respect to which the Respond-ent sought to reserve the right to take, and actually took, unilateralaction, affecting, as they did, terms and conditions of employment, areproper subjects for collective bargaining.In these circumstances, it,can hardly be said that the Respondent's insistence on excluding thesesubjects from the area of collective bargaining, as a condition of,agreement,or its conduct in unilaterally changing the lunch periodand establishing a night shift, was consonant with the good ,faithbargaining envisaged by the Act.3Moreover, we find that the Re-,spondent's demand for the prerogative clause as a condition to making.a contract and its unilateral action were in derogation of the Union'sbargaining rights secured to it by Section 9 (a) 4 as the exclusive repre-sentative of the Respondent's employees and therefore constituted,quite a part of the Respondent's demonstrated bad faith,per seviola-tions of Section 8 (a) (5) and (1).,'8 Singer ManufacturingCompany v. N. L. R. B.,119 F. 2d 131 (C. A. 7), certiorari denied313 U.S. 595;V-0Milling Company,.43 NLRB 348;South Carolina Granite Company;58 NLRB 1448.-4 Insofar as pertinent,Section 9(a) provides :Representatives. designated or-selected for thepurposesof collectivebargaining bythe majority of the employees in a unit appropriatefor such purposes, shall be theexclusive representativesof all the employeesin such unitfor the purposesof collec-tive bargaining in respectto rates of pay, wages, hours of employment, or-otherconditionsof employment. . . .See,for example,N. L. R. B. v. J.H. Allison& Co.,165 F. 2d 766 (C. A.6), certioraridenied,.335 U.S.814.Insofaras the viewsexpressedby theTrial Examiner in theIntermediate Report are inconsistent with our decision,they are rejected. AMERICAN NATIONAL INSURANCE COMPANY187The Respondent argues that it was privileged under Section 8 (d) sto refuse to recede from its position concerning its asserted manage-ment prerogatives.True, Section 8 (d) does not require any partyto make any concession.But this does not mean that any party maythereby preclude agreement by maintaining a position which is in-consistent with the bargaining rights of the other party.A con-trary interpretation would not only frustrate the declared policyof the Act "to eliminate the causes of certain substantial obstructionsto the free flow of commerce . . . by encouraging the practice andprocedure of collective bargaining,"' but also could not be reconciledwith the express language of Section 8 (d) which defines the bar-gaining obligation of the employer and the representative of the em-ployees to include the duty "to confer in good faith with respecttowages, hours, and other terms and conditions of employment."Moreover, Section 8 (d), which substantially codifies the bargainingstandards developed under the Wagner Act, clearly contemplates thatthe parties approach the bargaining table with an open mind and not,as the Respondent did here, with a fixed determination to avoid agree-ment unless the Union relinquished a significant portion of its bargain-ing rights.Accordingly, we find that the Respondent, by insisting on the so-called prerogative clause as a condition of agreement, by taking un-ilateral action with respect to matters properly belonging to the areaof collective bargaining, without consulting the Union, and by thelack of good faith which is evident from its whole course of purportedbargaining with the Union, failed to perform its statutory obligationto bargain, in violation of Section 8 (a) (5) of the Act, and therebyinterfered with, restrained, and coerced its employees in the exerciseof their guaranteed rights in violation of Section 8 (a) (1) of the Act.The RemedyAfter the issuance of the Intermediate Report, the Respondent ad-vised the Board that it had signed a collective bargaining agreementwith the Union. It therefore moves to dismiss the refusal-to-bargain° The relevant portion of Section 8 (d) reads as follows :For the purposes of this section, to bargain collectively is the performance of themutual obligation of the employer and the representative of the employees to meet atreasonable times and confer in good faith with respect to wages, hours, and otherterms and conditions of employment, or the negotiation of an agreement, or any ques-tion arising thereunder, and the execution of a written contract incorporating anyagreement reached if requested by either party, but such obligation does not compeleither party to agree to a proposal or require the making of a concession.' Section 1 of the Act.We are unable to share the Trial Examiner's opinion that economicstrength is still the determinative factor in achieving success. at the bargaining table.Both- thc'declared-policy-'and"express' language of the Act contemplate stabilizing labor-,management relations by substituting good faith bargaining for industrial warfare. 188DECISIONSOF NATIONALLABOR RELATIONS BOARDcharges on the ground that they have become moot by reason of thisagreement.The Union opposes this application, contending that theRespondent's past conduct indicates the necessity for protecting futurenegotiations between the parties and that the Board should enter itscustomary remedial order.We' find no merit in the Respondent'smotion and we hereby deny it.It is well settled that the discontinuance of unfair labor practicesdoes not render moot charges based thereon.For this reason, and inview of the fact that the Respondent has shown a disregard for itsbargaining obligations, and in view of its other conduct which isfound to require the entry of a broad form of cease-and-desist order,we find that effectuation of the policies of the Act requires that theRespondent be directed to cease and desist from refusing to bargain ingood faith by imposing, as a condition of agreement, that the Union,as the exclusive bargaining representative of the Respondent's em-ployees in the appropriate unit, agree to a provision,such as the pre-rogative clause involved herein, whereby the Respondent reserves toitself the right to take unilateral action with respect to matters prop-erly belonging to the field of collective bargaining.We shall furtherdirect the Respondent, upon request, to bargain collectively with theUnion with respect to rates of pay,wages, hours of employment, andother conditions of employment.We shall also direct the Respondent to refrain from the variousacts of interference,restraint,and coercion;in which it has been foundthe Respondent has engaged,and from other conduct proscribed bythe Act which we, like the Trial Examiner, find may reasonably beanticipated from its past acts.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended,the National LaborRelations Board hereby orders the American National InsuranceCompany,Galveston, Texas, its officers, agents,successors,and assigns,shall :1.Cease and desist from :(a) Refusing to bargain collectively with Office Employees Interna-tional Union, A. F. L., Local No. 27,as the exclusive representativeof all of its employees at its Galveston,Texas, office,excluding guards,secretaries to department heads and.executives,agents, building andmaintenance employees, professional employees,department heads,and all other supervisors as defined in the Act, by insisting as a con-dition of agreement,that the said Union agree to a provision wherebythe Respondent reserves to itself the right to take unilateral action AMERICAN NATIONAL INSURANCE, COMPANY189with respect to rates of pay, wages, hours of employment, and otherterms and conditions of employment;(b) Interrogating employees concerning their union membershipand sympathies and union activities; threateningto sellits businessbefore it would sign a contract with the above-named Union ; warn-ing its employees that periodic wage increases and privileges wouldbe discontinued if the said Union succeeded in itsorganizationalcampaign; requesting its employees to solicit antiunion votes in anyelection to determine the bargaining representative of its employees;and in any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist Office Employees International Union, A. F. L., LocalNo. 27, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any and all such activities exceptto the extent that such right may be affected by an agreement requir-ing membership in a labor organization as a condition of employ-ment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with Office Employees In-ternational Union, A. F. L., Local No. 27, as the exclusive representa-tive of all its employees in the appropriate unit described above withrespect to rates of pay, wages, hours of employment, and other con-ditions of employment;(b)Post at its office in Galveston, Texas, copies of the notice at-tached hereto as an Appendix." Copies of such notice, to be furnishedby the Regional Director for the Sixteenth Region, shall, after beingduly signed by the Respondent's representative, be posted by theRespondent immediately upon receipt thereof and maintained by itfor sixty (60) consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial;(c)Notify the Regional Director for the Sixteenth Region (FortWorth, Texas) in writing, within ten (10) days from the date ofreceipt of this Order, what steps the Respondent has taken to complyherewith.8In the event this Order is enforced by decree of a United States Court of Appeals, thereshall be inserted before the words "A DECISION AND ORDER" the words "DECREE OFTHE UNITED STATES COURT OF APPEALS ENFORCING." 190DECISIONS OF NATIONALLABOR RELATIONS BOARDIT Is FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent discriminatorily dis-^chargedEmma Moore.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a decision and order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT refuse to bargain collectively with OFFICE EM-PLOYEES INTERNATIONAL UNION, A. F. L., LOCAL No. 27, as theexclusive representative of all our employees at our Galveston,Texas, office, excluding guards, secretaries to department headsand executives, agents, building and maintenance employees, pro-fessional employees, department heads, and all other supervisorsas defined in the Act, by insisting, as a condition of agreement, thatthe said union agree to a provision whereby we reserve to our-selves the right to take unilateral action with respect to ratesof pay, wages, hours of employment, and other terms and con-ditions of employment.WE WILL bargain collectively, upon request, with the above-named labor organization as the exclusive representative of ouremployees in the appropriate unit with respect to rates of pay,wages, hours of employment, and other conditions of employment.WE WILL NOT interrogate our employees concerning their unionmembership and sympathies and union activities; threaten to sellour business before we would sign any contract with the above-named union; warn our employees that periodic wage increasesand privileges would be discontinued if the above-named unionsucceeded in its organizational campaign; request our employeesto solicit antiunion votes in any election to determine a bargainingrepresentative of our employees ; or in any other manner inter-fere with, restrain, or coerce our employees in the exercise of theright to self-organization, to form, join, or assist OFFICE EM-PLOYEES INTERNATIONAL UNION5 A. F. L., LOCAL No. 27, or anyother labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any and all such activitiesexcept to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as.a condi- AMERICAN NATIONALINSURANCECOMPANY191tion of employment, as authorized in Section 8 (a) (3) of the Act.AMERICAN NATIONAL INSURANCECOMPANY,Employer.By---------------------------------------------(Representative)(Title)Dated------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERE. Don Wilson, Esq.,of Fort Worth, Tex., for the General Counsel.Louis J. Dibrell, Esq.,andCharles G. Dibrell, Esq.,ofDibrell,Dibrell, andGreer,andMr. Leonard Mosele,all of Galveston, Tex., for Respondent.Mr. C. A. Stafford,of Port Arthur, Tex., andMr. A. G. Wilson,of Galveston,Tex., for the Union.STATEMENTOF THE CASEUpon a charge duly filed January 28, 1949, by Office Employees InternationalUnion, A. F. L., Local No. 27, herein called the Union, the General Counsel ofthe National Labor Relations Board, by the Regional Director for the SixteenthRegion(FortWorth, Texas), issued his complaint dated June 30, 1949, againstAmerican National Insurance Company, Galveston, Texas, herein called Respond-ent, alleging that Respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (a) (1), (3), and(5) and Section 2 (6) and (7) of the National Labor Relations Act (61 Stat.136), herein called the Act.Copies of the charge, the complaint, and a noticeof hearing were duly served upon Respondent and the Union.With respect to unfair labor practices, the complaintalleged in substance thatRespondent: (1) on a number of occasions from about July 28, 1948, to the datethe complaint issued, interrogated employees concerning their membership inthe Union and threatened employees for the purpose of discouraging member-ship in or activity in behalf of the Union; (2) discriminatorily discharged em-ployee EmmaMoore, on or about January 5, 1949; and (3) from on or aboutNovember 30, 1948, refused to bargain with the Union, the majorityrepresenta-tive of its employees in an appropriate unit.Respondent's answer, dated July 21, 1949, admits certain of the allegationsin the complaint concerning jurisdiction, admits thatat times material hereinthe Union was the duly designated majority representative of the employeesin an appropriate unit, but denies the commission of unfair labor practices.Pursuant to notice, a hearing was held from July 26 through August 3, 1949,In Galveston, Texas, before the undersigned Trial Examiner duly designated bythe Chief Trial Examiner.The General Counsel and Respondent were repre-sented by counsel, the Union by two of its officers. All parties participatedin the hearing and were afforded full opportunity to be heard,to examine andcross-examine witnesses, and to introduce evidencebearing on the issues.At the opening of the hearing, I denied Respondent's motion for a bill of par-ticularswith respect to the alleged refusal tobargain.During the course of 192DECISIONSOF NATIONAL LABORRELATIONS BOARDthe hearing and at its close, counsel for Respondent made several motions whichamounted to a motion to dismiss the complaint in its entirety. I denied themotions made during the course of the hearing and reserved ruling upon thosemade at the close. The motions are disposed of in the body of this report.Abrief and proposed findings and conclusions have been received from Respondent.Upon the entire record in the case and from my observation of the witnesses,I make the following:FINDINGS OF FACT11.THE BUSINESS OF RESPONDENTRespondent is a Texas corporation with its principal office and place of busi-ness inGalveston, Texas, engaged, in Texas, in 30 other States of the UnitedStates, and in the District of Columbia, in soliciting and issuing ordinary andindustrial life insurance policies and annuity contracts, and in the investmentof funds in real estate mortages and other securities. In the course and con-duct of its business, insurance premiums, payments of policy obligations, andother communications now between the principal office in Galveston and pointsoutside the State of Texas.Respondent's operations require the constant employ-ment of interstate communications and transportation facilities.II.THE ORGANIZATION INVOLVEDOffice Employees International Union, Local No. 27, is a labor organizationaffiliatedwith the American Federation of Labor, admittingtomembershipemployees of Respondent.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionWitnesses called by the General Counsel testified that L. H. Peacock, assistantmanager of the ordinary policy issue department :(1)On or about August 25, 1948,, questioned employee Jeanne Beal concerninghappenings at a meeting of the Union held on the evening of August 24.(2)On or about November 29, 1948, asked employee Ellen Neill if she knewanything about the Union, if she had attended Union meetings, and if shebelonged to the Union. In December 1948, or January 1949, again asked Neillif she belonged to the Union, or if she knew anything about the Union, askedher to relate what took place in Union meetings, and asserted that Neill wouldhave "better advantages outside the Union."(3)On or about August 15, 1948, asked employee Ernestine Rincon.if she"knew" anything about the Union and stated that W. L. Moody, Jr., Respondent'spresident,would sell the business before signing a contract with the Union.On or about September 1, 1948, inquired of Rincon concerning matters discussedat Union meetings and sought to learn what promises were made to employeesby Union representatives.(4)On or about August 15, 1948, asked employee Elvira Martinez what she"knew" about the Union and suggested that if Martinez would tell other em-ployees to vote against the Union,' she might receive a raise in pay..1 Respondent's proposed findings and conclusions insofar as relevant andmaterial aredisposed of hereinafter.2A representation election was conducted by representatives of the Board on August 19,1948. AMERICAN NATIONAL INSURANCE COMPANY193(5) In January or February 1949, told employee Josephine Cortez who uponthis occasion was requesting a raise in pay, that if it were not for the Union, hecould grant her request and asked Cortez if she attended Union meetings.(6)On or about September 1, 1948, asked employee Ruby Sandros if she paiddues to the Union.(7)During the period from approximately August 9 to August 12, 1948, onone occasion asked employee Shirley Dial what she thought about the Union andwhat she knew about it, if she had signed a "card," if she thought Mr. Moodywould sign a contract with the Union, and stated, "you will never get a Unionin here.Moody has too much power." In a day or two called Dial to his deskand suggested that Dial might be misleading other employees into joining theUnion.Shortly thereafter came to Dial's working place and asked her if shestill favored the Union, told her that even had she signed a union authorizationshe need not join the organization, and warned that if the Union "went through"periodic wage increases would be discontinued, privileges would be taken awayfrom employees, and that even though his authority to hire and discharge wouldbe curtailed, he would still retain some power in that respect.On or about August 26, 1948, asked Dial to tell him what took place in Unionmeetings, and in January 1949, when Dial received a periodic increase, re-marked, "Shirley, the Company is giving you a five dollar raise even thoughyou are Union."The evidence recited- above was related in a convincing manner by the em-ployees who participated in the conversations with Peacock and, as Peacock wasnot called as a witness, is completely uncontroverted. It is believed.The parties stipulated at the hearing that Peacock is a supervisor withinthe meaning of the Act and the evidence establishes that he exercises authorityover about 75 employees. I find that his statements and conduct are attributableto Respondent.I find therefore that by interrogating employees concerning their interest in,membership in, or payment of dues to the Union; by inquiring of employees as towhat took place in union meetings and who attended ; by asserting to an employeethat the business would be sold before Respondent would sign a contract with theUnion ; by suggesting that an employee's wages might be increased if she wouldattempt to persuade employees to vote against the Union ; by asserting that theUnion prevented the raising of an employee's wages ; by threatening that Unionorganization would result in the discontinuance of periodic wage increases andthe deprivation of privileges ; by warning that even in the event of Union organ-ization, authority would remain in Respondent to hire and discharge;' and bystrongly suggesting.that' membership in the Union was a factor which was con-sidered in granting periodic wage increases, Respondent interfered with, re-strained, and coerced its employees in the exercise of rights guaranteed by Sec-tion 7 of the Act and thereby violated Section 8 (a) (1) of the Act.B. The alleged discriminatory discharge of Emma MooreMoore began her employment with Respondent on December 2, 1946, as a clerkat a monthly salary of $85. She joined the Union in the summer of 1948, and wasone of the Union's. observers at the August 19 election.n True, of course, but in context the statement is a threat that those who adhered to theUnion would be regarded unfavorably. 194DECISIONS- OF 'NATIONAL LABOR RELATIONS BOARDOn October 13, 1948, Moore was transferred to another departmentand uponthis occasion, 'she testified, C. J. Sparke,managerof the department she wasleaving remarked, "You are one of the employees I hate to see transferred out.According to Moore, working conditions in the new departmentwere inferiorto those in the department which she left-that her new workingplace wasdirty, ill-lighted, and permeated with offensive odors.A week or two after thetransfer, according to Moore, C. L. Axelson, manager of the file room where sheworked, called her aside, told her that the transfer was occasioned by her unionactivity, warned her that union activity would not be tolerated in his department,threatened that anyone "that has anything to say or do about the Union willnot have a job up here," asked her if she had signed a "card" for the Union, andinquired how many cards she had distributed among the employees, in the fileroom.Moore testified that her work in the file room was never the subjectof criticismbut that, nonetheless, on January 5, 1949, Axelson handed her a pay check andtold her that she was discharged for misfiling applications.Moore worked on a section of files which, generally, required more attentionthan other sections and frequently was assisted in filing by others in the fileroom.Manager Axelson testified that he considered Moore a satisfactory employeefor about the first 6 weeks she worked under him but that complaints as tomisfilings in her section began to reach him thereafter. In late November,according to Axelson, another employee, Oveda Sellers, complained to him thatMoore had threatened that Sellers would be discharged if she did not join theUnion and that even if she did join the Union she must keep her dues paid inorder to remain in her employment. Axelson told Sellers that she need not jointhe Union, that the choice was hers. That afternoon Axelson assembled the fileroom employees and made substantially the same statement to them.Axelson, according to his testimony, called Moore aside, asked her if she hadso threatened Sellers, and told her that such conduct would not be tolerated..Moore then denied that she had approached Sellers in such a manner and deniedthat she was a member of the Union.Thereafter, Axelson testified, Moore did not come to his attention in connectionwith any union activity but complaints as to misfiling in her section becameincreasingly frequent.As a result, Axelson testified, he caused a check to bemade upon Moore's work for a period of 5 days which indicated that she was mis-filing about 75 percent of the files sent to her. It was then that she was dis-charged.A check of her section revealed, according to Axelson, 100 misplacedfiles.Rose Vento, Moore's supervisor, and other employees in the file room supportedAxelson's testimony concerning Moore's deficiencies in her work performance.Both Axelson and Vento impressed me favorably. I find that Axelson did notthreatenMoore with discharge if she talked about the Union and did notinquire if she was a member of or a solicitor for the Union. I find that Moorewas careless in the performance of her work and that it was her persistent errorsin filing which motivated Respondent in discharging her.Even if it is true, asthe General Counsel suggests, that some of Moore's coworkers by carelessness ordesign were responsible for some if not all of the errors, I am convinced thatAxelson reasonably believed Moore to be the one at fault. Thus even if her dis-.charge were based upon a misplacing of blame, so long as it was not motivatedby considerations of union membership or activity, as alleged, it did not amountto a violation of the Act. I so find. AMERICAN NATIONAL INSURANCE, COMPANY1950. Therefusal to bargain1.The appropriate unitThe parties agree, the evidence indicates, and I find that all employees employedat Respondent's Galveston, Texas, office, excluding guards, secretaries to de-partment heads and executives,agents, building and maintenance employees,professional employees,department heads, and all other supervisors as definedby the Act,constitute a unit appropriate for purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.2.The Union's majority in the unitThe parties agree, the evidence indicates,and I find that on August 19, 1948,the Union was and at all times material since has been the duly designatedrepresentative within the meaning of Section 9(a) of the Act of all the em-ployees in the appropriate unit for purposes of collective bargaining in respectto rates of pay, wages,hours of employment,or other conditions of employment.3.The refusal to bargainThe evidence is without substantial dispute that the parties met frequently,that information requested by the Union if not always promptly supplied wasgiven, that Respondent's representatives were clothed with authority to negotiatea contract binding upon Respondent, and that Respondent did offer to enter intoa contract if the Union would agree to its terms.Upon request of the Union,the parties met on November 30 when the Unionthen presented Respondent with a form of contract covering conditions of em-ployment but silent as to wages.The provisions of the proposed contract wereread and explained by the union representative, who requested that an attemptbe made to arrive at a tentative agreement upon the proposals before turningto wages.No agreement was reached except to meet again on December 15.At this second meeting the Union presented its wage proposals 4 which sought toestablish a wage range from $167.50 to $400 a month in contract to the thenexisting scale of which started at$85.Respondent asked for adjournment toJanuary 10, 1949, and the union representatives, protesting that so long a recesswas unnecessary and unreasonable,reluctantly acceded to that request.On January 10, Respondent proposed a clause to be incorporated in a contractproviding :The right to select,hire, to promote,demote, discharge,discipline forcause, to maintain discipline and efficiency of employees,and to determineschedules of work is the sole prerogative of the Company and the Company'sdecision with respect to such matters shall never be the subject of arbi-tration.C. A. Stafford, the principal negotiator for the Union, objected that if the Unionwere to accept such a provision it would be abdicating the rights secured to itby certification.The Union, according to Stafford, attempted to secure agree-ment on other proposed provisions but the effect of Respondent's proposal so per-4At it later meeting,the Union indicated that it would settle for less by suggesting awage increase of 10 cents an hour.889227-51-vol. 89-14 196DECISIONSOF NATIONALLABOR RELATIONS BOARDvaded the field of bargaining that all paths of discussion appeared to be blockedby it.As a result the meetings were adjourned on January 12 without agree-ment on any substantial provisions of a contract' The position of Respondent,according to Stafford, was expressed to be that the "prerogative clause," as itcame tobe called, must be incorporated in any contract to which it was a party.On the other hand, Stafford stated during these conferences that the Unioncould not agree to the "prerogative clause" no matter what other concessionsRespondent might make but refused to agree to Respondent's suggestion that animpasse had been reached.The parties next met on January 18, when, according to Stafford, Respondent'sposition remained unchanged. It still insisted upon the "prerogative clause,"expressed willingness to contract that the terms of the Fair Labor Standards Actand other applicable statutes would govern the right of employees, where perti-nent, and suggested that if the Respondent administered the "`prerogativeclause"unfairly, the Union would have recourse to the Board.Stafford accused Respondent of failure to bargain in good faith to whichRespondent replied that the Act did not require it to recede from its position.This statement referred, according to Stafford, not only to the "prerogativeclause" but also to the expressed position of Respondent that it would not makeconcessions on wages.During the meeting, Respondent presented its counter-proposals to the form of contract which the Union had earlier submitted where-upon the meeting recessed until the following day.On January 19, the "prerogativeclause," asrestated withsome change in thecounterproposals,again wasthe principal topic ofdiscussion.The Union agreedto accept the first paragraph of the clause but continuedto assert that theinclusion of the remainder in a contract would subvert itsstatus as bargainingrepresentative.As amended by Respondent's counterproposals the "prerogative clause" reads :Nothing in this agreement shall be deemed to limit or restrict the companyin any way in the exercise of the customary functions of management, in-cluding the right to make such rules not inconsistent with the terms of thisagreement relating to its operation as it shall deem advisable, and the rightto hire, suspend, discharge or otherwise discipline an employee for violationof such rules or for other proper cause.The right to select and hire, to promote to a better position, to discharge,demote or discipline for cause, and to maintain discipline and efficiency of em-ployees and to determine the schedules of work is recognized by both unionand company as the proper responsibility and prerogativeofmanagementto be held and exercised by the company, and while it is agreed that an em-ployee feeling himself to have been aggrieved by any decision of the companyin respect to such matters, or the union in his behalf, shall have the right tohave such decision reviewed by top management officials of the companyunder the grievance machinery hereinafter set forth, it is further agreedthat the final decision of the company made by such top management officialsshall not be further reviewable by arbitration.According to Stafford, Respondent described the above clause as the "meat ofthe contract" and that if the Union would accept it, a contract could be arrived5The parties had agreed to a recognition clause, a no-strike clause, and for eliminationof physical examination of employees. AMERICANNATIONALINSURANCE:COMPANY197at quickly.This position,Stafford testified,was reiterated at subsequent meet-ings and was met by statements from the union negotiators that such a clausewould make any contract meaningless from the Union's standpoint-that it woulddeprive the Union of rights to which its certification under the Act entitled it.Respondent's position on wages, Stafford testified credibly,was that insurancepremium rates were fixed by law and by contract,that higher wages could notbe passed along by raising rates,and that Respondent would not pay wage in-creases out of profits.Stafford first asked in January for Respondent's financial statement and inFebruary or March for a list of employees showing wage classifications.Respondent at first refused such information but finally,after July 6, 1949, com-plied with the request.In May, the Union secured the services of an attorney and on May 19, repre-sented by counsel, met with Respondent:At this meeting a new proposed contractwas submitted by the Union,accepting Respondent's existing wage scale,vacationand sick leave schedule; and the "prerogative clause" proposed by Respondentadding only,with Respondent's agreement,that in hiring,promoting,discharg-ing, etc. Respondent would act in a "fair and just manner."Respondent's objection to the proposed contract was that all matters in dis-pute arising under any contract provision would be subject to arbitration.This was the posture of the parties at the time of the hearing.Respondent hasbeen at all times ready to meet with the Union,to discuss its proposals, and toenter into a contract containing a nonarbitrable"prerogative clause" anddescribing the existing wages, hours of employment,and other conditions of em-ployment.During the course of negotiations Respondent agreed, tentatively, toa more liberal vacation plan.During negotiations,counsel for Respondent referred frequently to the factthat the Act does not.require parties in the process of bargaining to makeconcessions or to retreat from a position once taken.The statutory provisionreferred to, Section 8 (d), so far as here applicable,reads:For the purposes of this section,to bargain collectively is the performanceof the mutual obligation of the employer and the representative of theemployees to meet at reasonable times and confer in good faith with respecttowages, hours,and other terms and conditions of employment, or thenegotiation of an agreement,or any question arising thereunder and theexecution of a written contract incorporating any agreement reached ifrequested by either party but such obligation does not compel either partyto agree to a proposal or require the making of a concession.I do not believe that this clause serves to operate a change in rights of partiesas they existed under the Act before amendment.In one of its first decisionsunder that statute, the Supreme Court said :The Act does not compel agreements between employer and employees.It does not compel any agreement whatever.It does not prevent an em-ployer"from refusing to make a collective contract and hiring individualson whatever terms" the employer"may by unilateral action determine"The theory of the Act is that free opportunity for negotiationswith accredited representatives of employees is likely to promote industrialpeace and may bring about the adjustments and agreements which the Actin itself does not attempt to compel..."N. L. R. B.v. Jones&LaughlinSteel Corp.,301 U. S. 1, 45(April 12, 1937). 198DECISIONSOF NATIONALLABOR RELATIONS BOARDSection 8 (d) does no more, in my opinion, than to incorporate thisdecisionalconcept in the Act.'There is no doubt that Respondent here had a right to insist uponthe inclusionof the "prerogative clause" in any contract. I find, contrary to the contentionof the General Counsel and the Union, that clause does not fail to accord tothe Union the status secured to it by certification.Respondent had aright toinsist that its, decisions in regard to hire and tenure of employment be notreviewable by arbitration. It had a right to refuse to agree toan increase- W.wages, to the designation of additional paid holidays, or to the granting ofother conditions of employment more favorable than those then existing. Assum-ing, but of course not deciding, that Respondent's employeeswere ill-paid andthat Respondent could well afford to grant a wage increase,itwas under nolegal compulsion to do so. True, the Act recognizes (Section 1) that inequalityof bargaining power existing between unorganized employeesand organizedemployers burdens commerce but in ameliorating this condition the Act pro-tects employees in their right to self-organization only.Economic strength isstill the underlying touchstone of success at the bargaining table.It is argued further, however, that the intransigeance of Respondent is, initself, evidence of bad faith-that Respondent by its refusal to grant more thanminor or meaningless' concessions has demonstrated that it did not approachthe bargaining table with an open mind-that its conduct has not been thatof one seeking agreement.But "open mind" need not mean a mind withoutconviction nor need it mean a mind easily swayed by argument.Instances developed through the testimony of Stafford which,I take it, areasserted to be invocations of Respondent's "prerogative,"negatingthe collectivebargaining principle.During negotiations, Stafford learned that Respondentcontemplated changing lunch hour schedules, and inquired of Respondent's coun-sel concerning this matter.Stafford was told that such a change was indeedin the making but that it would be fruitless to discuss it as the employees wouldhave no uniform conviction in that respect and that Respondent had a right toschedule lunch hours to conform to its concept of what would best suit its inter-ests.Again Stafford was unsuccessful in getting detailed information con-cerning tests corrected by Respondent in qualifying. employees for promotion.Stafford's protests that these were matters of bargaining or legitimate inquiryas a basis for grievances were waived aside.To state that in bargaining neither party is required to recede from a positiontaken or to bargain away freedom of action in respect to bargainable mattersis not to say that with respect to such matters either may remove them from thearea of bargaining.The theory of bargaining is that in the give and take ofnegotiations, convictions and positions once firmly held may by force of argu-ment or by seemingly advantageous "swap" be the subject of compromise. Didsuch conditions obtain in the negotiations between Respondent and the Union?The record makes it patent that they did not. On and after January 10, 1949,the Union was met continuously and consistently with the inflexible positionof Respondent as to the "prerogative clause."Of course the clause was dis-cussed, indeed its force pervaded each meeting. It needs no argument toestablish that such matters as the clause embraced are bargainable.The ActSuch was the purpose of the section. See House Report No. 245 on H. R. 3020, p. 19and 20, submitted April 11, 1947, by Chairman Hartley, Committeeon Education andLabor.7E. g. offering to excuse employees,all female,forjuryduty,it being true that womenare not eligible to serve upon Texas juries. AMERICAN NATIONAL INSURANCE COMPANY199so provides.Respondent's position that it would sign no contract without a"prerogative clause" of its own drafting, is consistent with a determination notto reach agreement with the Union on such a vital matter.I am persuaded to the conclusion that Respondent never sincerely intendedto bargain with the Union but on the contrary was determined at the outsetof negotiations to agree to nothing that would serve in any respect to enhanceThe Union's prestige or make it appear to the employees as an effective bargainingunit.During the preelection campaign the Union told the employees, with unreason-able optimism, it later appeared, that among the benefits to be secured by meansof organization was increase earnings.According to union propaganda, thelowliest employee in an organized office was paid $1 an hour.Respondent opposed the selection of a bargaining agent and told the employeesthat their best interest would not be served by such a choice.During the fall of 1948, Respondent told its employees, '6You will have to paya substantial initiation fee and current dues in order to become and remain amember of the union, and before digging down into your pocket to pay theinitiation fee and obligating yourself to continue to pay dues, you shouldcarefully analyze the situation to determine, in your own mind whether theunion really offers you something of substantial value for your money, becauseotherwise, you will simply be throwing your money away.""This Company sincerely believes that the union does NOT offer you andwill NOT afford you any real advantage of value."Respondent was a good'prophet.The Union has not afforded the employees"any real advantage of value."Respondent had and seized the opportunity toarrange subsequent events in order to substantiate its prophecy.By goingthrough the sham of frequent meetings, by entering into protracted discussionsof the Union's proposals, Respondent sought to give the appearance of bargainingbut this was mere pretense.Respondent's position was predetermined and in-flexible.Respondent was determined to discredit the Union in the eyes of itsmembers.To have the Union after months of negotiations come out of the con-ferences empty handed was an effective method of accomplishing such a result.I find that Respondent entered into its meetings with the Union determined notto reach agreement on any matter on terms which the Union could hold forth tothe employees as an accomplishment, that by this conduct Respondent expectedto discredit the Union as a bargaining agent and to discourage others from"digging down" into their pockets to join an organization which, demonstrably,had been unable to gain for employees "any real advantage of value."I find that from and after November 30, 1948, Respondent refused to bargainin good faith with the Union in matters of wages, hours of employment, andother conditions of employment and has thereby violated and is violating Section8 (a) (1) and (5) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in Section III, above, occurring in con-nection with the operations of Respondent described in Section I hereof, have aclose, intimate, and substantial relation to trade, traffic, and commerce amongthe several States and such of them as have been found to constitute unfairlabor. practices, tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce. 200DECISIONS OF NATIONALLABOR RELATIONS BOARDV. THE REMEDYHaving found that Respondent has been engaged in and is engaging in unfairlabor practices, I will recommend that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies and purposes ofthe Act.Having found that since November 30, 1948, Respondent has failed to bargainin good faith with the Union as the exclusive representative of its employees inan appropriate unit, it will be recommended that upon request Respondent bargaincollectively with the Union.Having found that Respondent has engaged in interrogation of employees con-cerning the Union, and has interfered with, restrained, and coerced them inderogation of their rights secured by Section 7 of the Act, it will be recom-mended that it cease and desist therefrom.By conduct found, to constitute interference, restraint, and coercion and byits studied refusal to bargain with the majority representative of its employees,Respondent has demonstrated a determination not to accord to employees rightswhich the Act was designed to protect. It is reasonably to be assumed thatfurther unfair labor practices of the same or different character may be expectedto occur unless Respondent is ordered to refrain from in any manner transgress-ing employees' statutory rights. I will recommend, therefore, that Respondentbe ordered to cease and desist from interfering with, restraining, or coercing itsemployees in any manner, in the exercise of the right to self-organization, toform, join, or assist labor organizations, to join or assist the Union, to bargaincollectively through representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities, as guaranteed in Sec-tion 7 of the Act.As the evidence does not establish that Emma Moore was discriminatorilydischarged, I will recommend the dismissal of that allegation.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, I make the following :CONCLUSIONS of LAw1.Office Employees International Union. A. F. L., Local No. 27, is a labororganization within the meaning of Section 2 (5) of the Act.2.All employees at Respondent's Galveston, Texas, office, excluding guards,secretaries to department heads and executives, agents, building and mainte-nance employees, professional employees, department heads, and all other super-visors as defined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.3.Office Employees International Union, A. F. L., Local No. 27, was on August19, 1948, and at all times since has been, the exclusive representative of all theemployees in the appropriate unit for the purposes of collective bargaining withinthe meaning of Section 9 (a) of the Act.4: By refusing to bargain with Office Employees International Union, A. F. L.,Local No. 27, on November 30, 1948, and thereafter, as the exclusive representa-tive of employees in the appropriate unit, Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) and(5) of the Act.5.By interrogating employees concerning Office Employees International Union,A. F. L., Local No. 27, and by threats and promises in connection with their rela- AMERICAN NATIONAL INSURANCE COMPANY201tion to that organization, Respondent has interfered with, restrained, and-coerced its employees in the exercise of rights guaranteed in Section 7 of theAct and has thereby violated Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.7.Respondent did not violate Section 8 (a) (1) or (3) of the Act by dis-charging Emma Moore.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusionsof law, andupon the entire record in the case, I recommend that American National Insur-ance Company, Galveston, Texas, its officers, agents, successors,and assigns,shall :1.Cease and desist from :(a)Refusing, upon request, to bargain collectively with Office EmployeesInternational Union, A. F. L., Local No. 27, as the exclusive representative ofall employees in its Galveston, Texas, office excluding guards, secretaries todepartment heads and executives, agents, building and maintenance employees,professional employees, department heads, and all other supervisors as definedin the Act;(b) Interrogating employees concerning their union membership, activities,or sympathies, or in any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form, join, orassist labor organizations, to join or assist Office Employees International Union,A. F. L., Local No. 27, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purposes of collectivebargaining, or other mutual aid or protection, or to refrain from any or all suchactivities, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which I find will effectuate the policiesof the Act :(a).Upon request bargain collectively with Office Employees InternationalUnion, A. F. L., Local No. 27, as the exclusive representative of all employeesin the unit herein found to be appropriate, with respect to rates of pay, wages,hours of employment, and other terms and conditions of employment and, if anagreement is reached, embody it in a signed contract ;(b)Post at its office in Galveston, Texas, copies of the notice attached heretomarked Appendix A. Copies of said notice, to be furnished by the RegionalDirector for the Sixteenth Region, shall, after being signed by Respondent's rep-resentative, be posted by Respondent, and maintained by it for sixty (60) con-secutive days thereafter, in conspicuous places, including all places where noticesto employees customarily are posted. Reasonable steps shall be taken by Respond-ent to insurethat suchnotices arenot altered, defaced, or covered by othermaterial;(c)Notify the Regional Director for the Sixteenth Region (Fort Worth,Texas), in writing within twenty (20) days from the date of receipt of thisIntermediate Report, what steps Respondent has taken to comply herewith.It is -further recommended that unless on or before twenty (20) days fromthe date of receipt of this Intermediate Report, Respondent notifiesthe saidRegionalDirector in writing that it will comply with the foregoingrecommenda--tions, the National Labor RelationsBoard issueand orderrequiring Respondentto. take theaction aforesaid. 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is further recommended that the allegation in the complaint that EmmaMoore was discriminatorily discharged be dismissed.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board any party may, within twenty (20) days from the date ofservice of the order transferring the case to the Board, pursuant to Section 203.45of said Rules and Regulations, file with the.Board, Washington 25, D. C., anoriginal and six copies of a statement in writing setting forth such exceptions tothe Intermediate Report and Recommended Order or to any other part of therecord or proceeding (including rulings upon all motions or objections) as herelies upon, together with the original and six copies of a brief in support thereof;and any party may, within the same period, file an original and six copies of abrief in support of the Intermediate Report and Recommended Order. Immedi-ately upon the filing of such statement of exceptions and/or briefs, the party filingthe same shall serve a copy thereof upon each of the other parties.Statements ofexceptions and briefs shall designate by precise citation the portions of the recordrelied upon and shall be legibly printed or mimeographed, and if mimeographed,shall be double spaced.Proof of service on the other parties of all papers filedwith the Board shall be promptly made as required by Section 203.85.As fur-ther provided in said Section 203.46, should any party desire permission to argueorally before the Board, request therefor must be made in writing to theBoard within ten (10) days from the date of service of the order transferringthe case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations be adopted by the Board and become its findings, conclusionsand order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 11th day of October 1949.WALLACE E. ROYSTER,Trial Examiner.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT interrogate our employees in any manner as to their unionactivitiesor inany other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization,to join orassist OFFICE EMPLOYEES INTERNATIONAL UNION, A. F. L., LOCAL No. 27, orany other labor organization, to bargain collectively through representativesof their own choosing, and to engage in concerted activities for the purposesof collective bargaining or other mutual aid or protection, and to refrainfrom any or all such activities except to the extent that such right may beaffected by an agreement requiring membership in a labororganization as acondition of employment, as authorized in Section 8 (a) (3) of the Act.All our employees are free to become or remain members of this union,or any other labor organization.WE WILL BARGAIN collectively upon request in good faith with the above-namedunion as the exclusive representative of all, employeesin .:the' bar-gainingunit which is : AMERICAN NATIONAL INSURANCE COMPANY203All employees at the Galveston,Texas, office,excluding guards, secretariesto department heads and executives,agents, building and maintenanceemployees,department heads, and all other supervisors as defined in theNational Labor Relations Act.AMERICAN NATIONALINSURANCECOMPANY,Employer.By----------------------------------------------(Representative)(Title)Dated ---------------------------------This notice must remain posted for 60 days from the date thereof,and mustnot be altered, defaced, or covered by any other material.